DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS submitted on 06/10/2019 and 08/25/2020 are accepted. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
According to the Figure 2 first product documentation second version is 240 and second product documentation first version is 235. 
According to Para.[0022] first product documentation second version is 235 and second product documentation first version is 240.  The Examiner suggests to make it consistent. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: Fig. 2 Database 212 is unlabeled.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
According to the Figure 2 first product documentation second version is 240 and second product documentation first version is 235.  
According to Para.[0022] first product documentation second version is 235 and second product documentation first version is 240. The Examiner suggests to make it consistent.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claims recite mental processes. This judicial exception is not integrated into a practical application because generically recited computer elements such as “an electronic computing device including an electronic processor” in Claim 1. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving data, comparing data, reading data and sending data are well-understood, routine conventional functions.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract
idea without significantly more. The claim recites A system for customizing product documentation, the system comprising: an electronic computing device including an electronic processor, the electronic processor configured to: receive, from a user device, log-on credentials; determine, based on the log-on credentials, an organization; receive, from a database server, product documentation for a product; receive, from the database server, modifications for the product documentation that are associated with the organization; apply the modifications to the product documentation to create modified product documentation; and send, to the user device, the modified product documentation.
The limitation of determine, based on the log-on credentials, an organization as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “electronic computing device including an electronic processor, the electronic processor configured to” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “determine”, encompasses the user to manually match the organization based on the log-on credentials. Similarly The limitation of apply the modifications to the product documentation to create modified product documentation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “electronic computing device including an electronic processor, the electronic processor configured to” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “apply”, encompasses the user to manually add the edits to a file. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform determine and apply steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of looking up data, retrieving data and compiling data together into a file) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As drafted receive, from a user device, log-on credentials; receive, from a database server, product documentation for a product; receive, from the database server, modifications for the product documentation that are associated with the organization; send, to the user device, the modified product documentation uses the generic computer element of a processor and is performing data gathering and output by receiving a log-on, product documentation, modifications and sending the modified product documentation . This is extra-solution activity. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform receiving, send, determine and apply steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The system according to claim 1, wherein the electronic processor is further configured to receive, from the user device, a modification to the product documentation.
The limitation of receive, a modification to the product documentation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “wherein the electronic processor is further configured to” and “from the user device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “receive” encompasses the user to manually accept a modification. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform receive steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As drafted receive, from the user device, a modification to the product documentation uses the generic computer element of a processor and is performing data gathering by receiving data. This is extra-solution activity.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform receiving steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The system according to claim 2, wherein the modification is one selected from the group consisting of an addition to the product documentation and a modification of an addition previously made to the product documentation.
The limitation of wherein the modification is one selected from the group consisting of an addition to the product documentation and a modification of an addition previously made to the product documentation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an electronic computing device including an electronic processor, the electronic processor configured to” from Claim 1, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “selected” encompasses the user to manually choose how to modify a document from the given choices and previously made modifications. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform selected steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of allowing certain modifications based on a set of restrictions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform selected steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The system according to claim 1, wherein the electronic processor is configured to send, to the user device, metrics associated with the modified product documentation.
The limitation of send metrics associated with the modified product documentation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “wherein the electronic processor is further configured to” and “to the user device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “send” encompasses the user to manually accept metrics associated with the document. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform send steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of sending data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As drafted send, to the user device, metrics associated with the modified product documentation uses the generic computer element of a processor and is performing data output by sending data. This is extra-solution activity.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform send steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The system according to claim 4, wherein the metrics include an indication of how many times a section of the product documentation is viewed, user reviews of product documentation, or both.
The limitation of wherein the metrics include an indication of how many times a section of the product documentation is viewed, user reviews of product documentation, or both as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an electronic computing device including an electronic processor, the electronic processor configured to” from Claim 1, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “include” encompasses the user to manually count how many times a section of the document is viewed and/or accept reviews of the document. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform include steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of counting the number of times an action is performed and storing and sending reviews.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform include steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract
idea without significantly more. The claim recites The system according to claim 1, wherein the electronic processor is further configured to: determine a version of the product documentation associated with the organization; and receive, from a database server, product documentation for a product by sending a request to the database server for the determined version of the product documentation; and receiving the determined version of the product documentation from the database server.
The limitation of determine a version of the product documentation associated with the organization as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the electronic processor is further configured to” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “determine”, encompasses the user to manually match the version of the document with an organization. Similarly The limitation of receive product documentation for a product by sending a request for the determined version of the product documentation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the electronic processor is further configured to”, “to the database server” and “, from a database server,” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “receive” and “sending”, encompasses the user to manually give a request for the specific version of document. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform determine, receive, and sending steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of looking up data, retrieving data and sending data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As drafted receiving the determined version of the product documentation from the database server uses the generic computer element of a processor and is performing data output by sending the determined product documentation. This is extra-solution activity. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform determine, receive, and sending steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract
idea without significantly more. The claim recites The system according to claim 1, wherein the electronic processor is further configured to: determine, based on the log-on credentials a type of user; and receive, from the database server, modifications for the product documentation that are associated with the organization by sending, to the database server, a request for modifications for the product documentation that are associated with the organization and the type of user; and receiving, from the database server, modifications for the product documentation that are associated with the organization and the type of user.
The limitation of determine, based on the log-on credentials a type of user as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the electronic processor is further configured to” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “determine”, encompasses the user to manually match the type of user based on the log-on credentials. Similarly The limitation of receive, modifications for the product documentation that are associated with the organization by sending a request for modifications for the product documentation that are associated with the organization and the type of user as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “, from the database server” and “, to the database server,” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “receive” and “sending”, encompasses the user to manually send a request for a document and accept the product document if the type of user is correct. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform determine, receive and sending steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of looking up data, retrieving data and compiling data together into a file) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As drafted receiving, from the database server, modifications for the product documentation that are associated with the organization and the type of user uses the generic computer element of a processor and is performing data output by receiving a log-on, product documentation modifications. This is extra-solution activity. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform determine, receive and sending steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract
idea without significantly more. The claim recites A method of customizing product documentation, the method comprising: receiving, from a user device, log-on credentials; determining, based on the log-on credentials, an organization; receiving, from a database server, product documentation for a product; receiving, from the database server, modifications for the product documentation that are associated with the organization; applying the modifications to the product documentation to create modified product documentation; and sending, to the user device, the modified product documentation.
The limitation of determining, based on the log-on credentials, an organization as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a user device” and “database server” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “determining”, encompasses the user to manually match the organization based on the log-on credentials. Similarly The limitation of applying the modifications to the product documentation to create modified product documentation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a user device” and “database server” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “applying”, encompasses the user to manually add the edits to a file. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform determining and applying steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of looking up data, retrieving data and compiling data together into a file) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As drafted receiving, from a user device, log-on credentials; receiving, from a database server, product documentation for a product; receiving, from the database server, modifications for the product documentation that are associated with the organization; sending, to the user device, the modified product documentation uses the generic computer element of a processor and is performing data gathering and output by receiving a log-on, product documentation, modifications and sending the modified product documentation . This is extra-solution activity. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform receiving, sending, determining and applying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The method according to claim 8, the method further comprising receiving, from the user device, a modification to the product documentation.
The limitation of receiving, a modification to the product documentation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “from the user device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “receiving” encompasses the user to manually accept a modification. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform receiving steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As drafted receiving, from the user device, a modification to the product documentation uses the generic computer element of a processor and is performing data gathering by receiving data. This is extra-solution activity.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform receiving steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The method according to claim 9, wherein the modification is one selected from the group consisting of an addition to the product documentation and a modification of an addition previously made to the product documentation.
The limitation of wherein the modification is one selected from the group consisting of an addition to the product documentation and a modification of an addition previously made to the product documentation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a user device” and “database server” from Claim 8, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “selected” encompasses the user to manually choose how to modify a document from the given choices and previously made modifications. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform selected steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of allowing certain modifications based on a set of restrictions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform selected steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The method according to claim 8, the method further comprising sending, to the user device, metrics associated with the modified product documentation.
The limitation of send metrics associated with the modified product documentation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “to the user device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “sending” encompasses the user to manually accept metrics associated with the document. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform sending steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of sending data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As drafted sending, to the user device, metrics associated with the modified product documentation uses the generic computer element of a processor and is performing data output by sending data. This is extra-solution activity.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform sending steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The method according to claim 11, wherein the metrics include an indication of how many times a section of the product documentation is viewed, user reviews of product documentation, or both.
The limitation of wherein the metrics include an indication of how many times a section of the product documentation is viewed, user reviews of product documentation, or both as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a user device” and “database server” from Claim 8, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “include” encompasses the user to manually count how many times a section of the document is viewed and/or accept reviews of the document. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform include steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of counting the number of times an action is performed and storing and sending reviews.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform include steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract
idea without significantly more. The claim recites The method according to claim 8, the method further comprising: determining a version of the product documentation associated with the organization; and wherein receiving, from a database server, product documentation for a product includes: sending a request to the database server for the determined version of the product documentation; and receiving the determined version of the product documentation from the database server.
The limitation of determining a version of the product documentation associated with the organization as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the electronic processor is further configured to” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “determining”, encompasses the user to manually match the version of the document with an organization. Similarly The limitation of wherein receiving product documentation for a product includes: sending a request for the determined version of the product documentation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “from a database server” and “to a database server” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “receiving” and “sending”, encompasses the user to manually give a request for the specific version of document. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform determining, receiving, and sending steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of looking up data, retrieving data and sending data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As drafted receiving the determined version of the product documentation from the database server uses the generic computer element of a processor and is performing data output by sending the determined product documentation. This is extra-solution activity. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform determining, receiving, and sending steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract
idea without significantly more. The claim recites The method according to claim 8, the method further comprising: determining, based on the log-on credentials a type of user; and wherein receiving, from the database server, modifications for the product documentation that are associated with the organization includes: sending, to the database server, a request for modifications for the product documentation that are associated with the organization and the type of user; and receiving, from the database server, modifications for the product documentation that are associated with the organization and the type of user.
The limitation of determining, based on the log-on credentials a type of user as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the electronic processor is further configured to” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “determining”, encompasses the user to manually match the type of user based on the log-on credentials. Similarly The limitation of wherein receiving, modifications for the product documentation that are associated with the organization includes: sending a request for modifications for the product documentation that are associated with the organization and the type of user as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “, from the database server” and “, to the database server,” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “receiving” and “sending”, encompasses the user to manually send a request for a document and accept the product document if the type of user is correct. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform determining, receiving and sending steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of looking up data, retrieving data and compiling data together into a file) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As drafted receiving, from the database server, modifications for the product documentation that are associated with the organization and the type of user uses the generic computer element of a processor and is performing data output by receiving a log-on, product documentation modifications. This is extra-solution activity. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform determining, receiving and sending steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract
idea without significantly more. The claim recites Non-transitory computer-readable medium storing instructions that, when executed with an electronic processor, perform a set of functions, the set of functions comprising: receiving, from a user device, log-on credentials; determining, based on the log-on credentials, an organization; receiving, from a database server, product documentation for a product; receiving, from the database server, modifications for the product documentation that are associated with the organization; applying the modifications to the product documentation to create modified product documentation; and sending, to the user device, the modified product documentation.
The limitation of determining, based on the log-on credentials, an organization as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “Non-transitory computer-readable medium storing instructions that, when executed with an electronic processor, perform a set of functions, the set of functions” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “determining”, encompasses the user to manually match the organization based on the log-on credentials. Similarly The limitation of applying the modifications to the product documentation to create modified product documentation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “Non-transitory computer-readable medium storing instructions that, when executed with an electronic processor, perform a set of functions, the set of functions” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “applying”, encompasses the user to manually add the edits to a file. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform determining and applying steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of looking up data, retrieving data and compiling data together into a file) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As drafted receiving, from a user device, log-on credentials; receiving, from a database server, product documentation for a product; receiving, from the database server, modifications for the product documentation that are associated with the organization; sending, to the user device, the modified product documentation uses the generic computer element of a processor and is performing data gathering and output by receiving a log-on, product documentation, modifications and sending the modified product documentation . This is extra-solution activity. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform receiving, sending, determining and applying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The non-transitory computer-readable medium according to claim 15, the set of functions further comprising receiving, from the user device, a modification to the product documentation.
The limitation of receiving, a modification to the product documentation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “non-transitory computer-readable medium” and “from the user device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “receiving” encompasses the user to manually accept a modification. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform receiving steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As drafted receiving, from the user device, a modification to the product documentation uses the generic computer element of a processor and is performing data gathering by receiving data. This is extra-solution activity.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform receiving steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The non-transitory computer-readable medium according to claim 16, wherein the modification is one selected from the group consisting of an addition to the product documentation and a modification of an addition previously made to the product documentation.
The limitation of wherein the modification is one selected from the group consisting of an addition to the product documentation and a modification of an addition previously made to the product documentation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “non-transitory computer-readable medium”, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “selected” encompasses the user to manually choose how to modify a document from the given choices and previously made modifications. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform selected steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of allowing certain modifications based on a set of restrictions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform selected steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The non-transitory computer-readable medium according to claim 15, the set of functions further comprising sending, to the user device, metrics associated with the modified product documentation.
The limitation of send metrics associated with the modified product documentation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “non-transitory computer-readable medium” and “to the user device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “sending” encompasses the user to manually accept metrics associated with the document. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform sending steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of sending data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As drafted sending, to the user device, metrics associated with the modified product documentation uses the generic computer element of a processor and is performing data output by sending data. This is extra-solution activity.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform sending steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract
idea without significantly more. The claim recites The non-transitory computer-readable medium according to claim 15, the set of functions further comprising: determining a version of the product documentation associated with the organization; and wherein receiving, from a database server, product documentation for a product includes: sending a request to the database server for the determined version of the product documentation; and receiving the determined version of the product documentation from the database server.
The limitation of determining a version of the product documentation associated with the organization as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “non-transitory computer-readable medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “determining”, encompasses the user to manually match the version of the document with an organization. Similarly The limitation of wherein receiving product documentation for a product includes: sending a request for the determined version of the product documentation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a user device”, “from a database server” and “to a database server” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “receiving” and “sending”, encompasses the user to manually give a request for the specific version of document. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform determining, receiving, and sending steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of looking up data, retrieving data and sending data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As drafted receiving the determined version of the product documentation from the database server uses the generic computer element of a processor and is performing data output by sending the determined product documentation. This is extra-solution activity. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform determining, receiving, and sending steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract
idea without significantly more. The claim recites The non-transitory computer-readable medium according to claim 15, the set of functions further comprising: determining, based on the log-on credentials a type of user; and wherein receiving, from the database server, modifications for the product documentation that are associated with the organization includes: sending, to the database server, a request for modifications for the product documentation that are associated with the organization and the type of user; and receiving, from the database server, modifications for the product documentation that are associated with the organization and the type of user.
The limitation of determining, based on the log-on credentials a type of user as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the electronic processor is further configured to” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “determining”, encompasses the user to manually match the type of user based on the log-on credentials. Similarly The limitation of wherein receiving, modifications for the product documentation that are associated with the organization includes: sending a request for modifications for the product documentation that are associated with the organization and the type of user as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “, from the database server” and “, to the database server,” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “receiving” and “sending”, encompasses the user to manually send a request for a document and accept the product document if the type of user is correct. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform determining, receiving and sending steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of looking up data, retrieving data and compiling data together into a file) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As drafted receiving, from the database server, modifications for the product documentation that are associated with the organization and the type of user uses the generic computer element of a processor and is performing data output by receiving a log-on, product documentation modifications. This is extra-solution activity. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform determining, receiving and sending steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-4, 6-11, and 13-20 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Naresh Kittur Nagaraj (US 20080228671 A1) hereinafter Nagaraj.
Regarding Claim 1, Nagaraj teaches
A system for customizing product documentation, the system comprising: 
an electronic computing device including an electronic processor, the electronic processor configured to (Nagaraj Fig. 8 and Para.[0138] discloses processors executing software instructions.): 
receive, from a user device, log-on credentials (Nagaraj Fig. 3A and Para.[0048] discloses Information Manager (150) receives authentication information which are login ID and password.); 
determine, based on the log-on credentials, an organization (Nagaraj Para.[0040 and 0048] discloses the user from an enterprise can manage documentation for products related to an enterprise. Therefore, the user is linked to the enterprise when logged in.); 
receive, from a database server, product documentation for a product (Nagaraj Para.[0056] discloses receiving the search request, identifying the document/templates and sending the document to the user. Para.[0059] discloses database server 170 storing the document/template information related to the enterprise); 
receive, from the database server, modifications for the product documentation that are associated with the organization (Nagaraj, Para.[0062] discloses there is a modification made on “20 Aug. 2006” that is retrieved from database server 170 or file server 180. The documentation is presented by the last modified date so modifications are received.); 
apply the modifications to the product documentation to create modified product documentation (Nagaraj, Para.[0064-0066] discloses there is a modification made on “14 Dec. 2006” that has been reviewed and waiting for approval. This indicates the modifications are received and applied to the document.); and 
send, to the user device, the modified product documentation (Nagaraj, Para.[0064-0066] discloses the version number “0.5” which indicates the user being able to access the latest version of the modified product documentation.)

Regarding Claim 2, Nagaraj teaches
The system according to claim 1, wherein the electronic processor is further configured to receive, from the user device, a modification to the product documentation (Nagaraj Para.[0068-0069] discloses a user interface for editing documentation for a product related to an enterprise. It is inherent that the user will put in modifications and the system will receive modifications that are entered through the interface.).  

Regarding Claim 3, Nagaraj teaches
The system according to claim 2, wherein the modification is one selected from the group consisting of an addition to the product documentation and a modification of an addition previously made to the product documentation (Nagaraj Fig. 4A and Para.[0073-0074] discloses a the modification options of adding text, deleting steps or adding steps. Para.[0079] discloses being able to save and edit the saved documentation).  

Regarding Claim 4, Nagaraj teaches
The system according to claim 1, wherein the electronic processor is configured to send, to the user device, metrics associated with the modified product documentation (Nagaraj Fig. 3C and Para.[0060] discloses metrics such as “Creation Date” and “Last Modified Date” displayed on a table to the user.).  

Regarding Claim 6, Nagaraj teaches
The system according to claim 1, wherein the electronic processor is further configured to:
 	determine a version of the product documentation associated with the organization (Nagaraj Fig. 3C and Para.[0051] discloses a list of documents/templates associated with the enterprise. In Para.[0066], element 380, it discloses version .5 in "Installation Instructions 0.5 Template".); and
 receive, from a database server, product documentation for a product by sending a request to the database server for the determined version of the product documentation (Nagaraj Fig.3B and 3C and Par.[0055] discloses a keyword search with version release product “5.0” which displays table element 368. Table 368 contains element 380 which shows the version .5 in "Installation Instructions 0.5 Template".); and 
receiving the determined version of the product documentation from the database server (Fig. 3C and Para.[0066] discloses returning table 368 containing element 380, "Installation Instructions 0.5 Template", which is the determined version of the product documentation.).  

Regarding Claim 7, Nagaraj teaches
The system according to claim 1, wherein the electronic processor is further configured to:
 determine, based on the log-on credentials a type of user (Nagaraj Fig. 6B and 6C and Para.[0109] discloses log in credentials consist of LoginID and Password. Based on the authentication, it specifies the User Role of the user. Fig. 6B displays the actions the type of User Role can do); and 
receive, from the database server, modifications for the product documentation that are associated with the organization by sending, to the database server, a request for modifications for the product documentation that are associated with the organization and the type of user (Nagaraj Para.[0044] discloses the user having the role of author being able to enter documentation into the template. Para.[0079] discloses the “Save” button enabling the user to retrieved the stored documentation and edit it. Therefore, it can receive modifications associated with the user having the author role in the enterprise.) ; and
 receiving, from the database server, modifications for the product documentation that are associated with the organization and the type of user (Nagaraj Para.[0079] discloses the “Save” button enabling the user to retrieved the stored documentation and edit it. Therefore, it can receive modifications associated with the user having the author role in the enterprise.).

Regarding Claim 8, Nagaraj teaches
A method of customizing product documentation, the method comprising: 
receiving, from a user device, log-on credentials (Nagaraj Fig. 3A and Para.[0048] discloses Information Manager (150) receives authentication information which are login ID and password.); 
determining, based on the log-on credentials, an organization (Nagaraj Para.[0040 and 0048] discloses the user from an enterprise can manage documentation for products related to an enterprise. Therefore, the user is linked to the enterprise when logged in.); 
receiving, from a database server, product documentation for a product (Nagaraj Para.[0056] discloses receiving the search request, identifying the document/templates and sending the document to the user. Para.[0059] discloses database server 170 storing the document/template information related to the enterprise); 
receiving, from the database server, modifications for the product documentation that are associated with the organization (Nagaraj, Para.[0062] discloses there is a modification made on “20 Aug. 2006” that is retrieved from database server 170 or file server 180. The documentation is presented by the last modified date so modifications are received.); 
applying the modifications to the product documentation to create modified product documentation (Nagaraj, Para.[0064-0066] discloses there is a modification made on “14 Dec. 2006” that has been reviewed and waiting for approval. This indicates the modifications are received and applied to the document.); and 
sending, to the user device, the modified product documentation (Nagaraj, Para.[0064-0066] discloses the version number “0.5” which indicates the user being able to access the latest version of the modified product documentation.)

Regarding Claim 9, Nagaraj teaches
The method according to claim 8, the method further comprising receiving from the user device, a modification to the product documentation (Nagaraj Para.[0068-0069] discloses a user interface for editing documentation for a product related to an enterprise. It is inherent that the user will put in modifications and the system will receive modifications that are entered through the interface.).  

Regarding Claim 10, Nagaraj teaches
The method according to claim 9, wherein the modification is one selected from the group consisting of an addition to the product documentation and a modification of an addition previously made to the product documentation (Nagaraj Fig. 4A and Para.[0073-0074] discloses a the modification options of adding text, deleting steps or adding steps. Para.[0079] discloses being able to save and edit the saved documentation).  

Regarding Claim 11, Nagaraj teaches
The method according to claim 8, the method further comprising sending, to the user device, metrics associated with the modified product documentation (Nagaraj Fig. 3C and Para.[0060] discloses metrics such as “Creation Date” and “Last Modified Date” displayed on a table to the user.).  

Regarding Claim 13, Nagaraj teaches
The method according to claim 8, the method further comprising:
 	determining a version of the product documentation associated with the organization (Nagaraj Fig. 3C and Para.[0051] discloses a list of documents/templates associated with the enterprise. In Para.[0066], element 380, it discloses version .5 in "Installation Instructions 0.5 Template".); and
 wherein receiving, from a database server, product documentation for a product includes: sending a request to the database server for the determined version of the product documentation (Nagaraj Fig.3B and 3C and Par.[0055] discloses a keyword search with version release product “5.0” which displays table element 368. Table 368 contains element 380 which shows the version .5 in "Installation Instructions 0.5 Template".); and 
receiving the determined version of the product documentation from the database server (Fig. 3C and Para.[0066] discloses returning table 368 containing element 380, "Installation Instructions 0.5 Template", which is the determined version of the product documentation.).  

Regarding Claim 14, Nagaraj teaches
The method according to claim 8, the method further comprising:
 determining, based on the log-on credentials a type of user (Nagaraj Fig. 6B and 6C and Para.[0109] discloses log in credentials consist of LoginID and Password. Based on the authentication, it specifies the User Role of the user. Fig. 6B displays the actions the type of User Role can do); and 
wherein receiving, from the database server, modifications for the product documentation that are associated with the organization includes: sending, to the database server, a request for modifications for the product documentation that are associated with the organization and the type of user (Nagaraj Para.[0044] discloses the user having the role of author being able to enter documentation into the template. Para.[0079] discloses the “Save” button enabling the user to retrieved the stored documentation and edit it. Therefore, it can receive modifications associated with the user having the author role in the enterprise.) ; and
 receiving, from the database server, modifications for the product documentation that are associated with the organization and the type of user (Nagaraj Para.[0079] discloses the “Save” button enabling the user to retrieved the stored documentation and edit it. Therefore, it can receive modifications associated with the user having the author role in the enterprise.).

Regarding Claim 15, Nagaraj teaches
Non-transitory computer-readable medium storing instructions that, when executed with an electronic processor, perform a set of functions, the set of functions comprising (Para.[0144] discloses storage or hard drive to execute instructions): 
receiving, from a user device, log-on credentials (Nagaraj Fig. 3A and Para.[0048] discloses Information Manager (150) receives authentication information which are login ID and password.); 
determining, based on the log-on credentials, an organization (Nagaraj Para.[0040 and 0048] discloses the user from an enterprise can manage documentation for products related to an enterprise. Therefore, the user is linked to the enterprise when logged in.); 
receiving, from a database server, product documentation for a product (Nagaraj Para.[0056] discloses receiving the search request, identifying the document/templates and sending the document to the user. Para.[0059] discloses database server 170 storing the document/template information related to the enterprise); 
receiving, from the database server, modifications for the product documentation that are associated with the organization (Nagaraj, Para.[0062] discloses there is a modification made on “20 Aug. 2006” that is retrieved from database server 170 or file server 180. The documentation is presented by the last modified date so modifications are received.); 
applying the modifications to the product documentation to create modified product documentation (Nagaraj, Para.[0064-0066] discloses there is a modification made on “14 Dec. 2006” that has been reviewed and waiting for approval. This indicates the modifications are received and applied to the document.); and 
sending, to the user device, the modified product documentation (Nagaraj, Para.[0064-0066] discloses the version number “0.5” which indicates the user being able to access the latest version of the modified product documentation.)

Regarding Claim 16, Nagaraj teaches
The non-transitory computer-readable medium  according to claim 15, the set of functions further comprising receiving from the user device, a modification to the product documentation (Nagaraj Para.[0068-0069] discloses a user interface for editing documentation for a product related to an enterprise. It is inherent that the user will put in modifications and the system will receive modifications that are entered through the interface.).  

Regarding Claim 17, Nagaraj teaches
The non-transitory computer-readable medium according to claim 16, wherein the modification is one selected from the group consisting of an addition to the product documentation and a modification of an addition previously made to the product documentation (Nagaraj Fig. 4A and Para.[0073-0074] discloses a the modification options of adding text, deleting steps or adding steps. Para.[0079] discloses being able to save and edit the saved documentation). (Para.[0144] discloses storage or hard drive to execute instructions)
 
Regarding Claim 18, Nagaraj teaches
The non-transitory computer-readable medium according to claim 15, the set of functions further comprising sending, to the user device, metrics associated with the modified product documentation (Nagaraj Fig. 3C and Para.[0060] discloses metrics such as “Creation Date” and “Last Modified Date” displayed on a table to the user.) (Para.[0144] discloses storage or hard drive to execute instructions).  

Regarding Claim 19, Nagaraj teaches
The non-transitory computer-readable medium according to claim 15, the set of functions further comprising (Para.[0144] discloses storage or hard drive to execute instructions):
 	determining a version of the product documentation associated with the organization (Nagaraj Fig. 3C and Para.[0051] discloses a list of documents/templates associated with the enterprise. In Para.[0066], element 380, it discloses version .5 in "Installation Instructions 0.5 Template".); and
 wherein receiving, from a database server, product documentation for a product includes: sending a request to the database server for the determined version of the product documentation (Nagaraj Fig.3B and 3C and Par.[0055] discloses a keyword search with version release product “5.0” which displays table element 368. Table 368 contains element 380 which shows the version .5 in "Installation Instructions 0.5 Template".); and 
receiving the determined version of the product documentation from the database server (Fig. 3C and Para.[0066] discloses returning table 368 containing element 380, "Installation Instructions 0.5 Template", which is the determined version of the product documentation.).  

Regarding Claim 20, Nagaraj teaches
The non-transitory computer-readable medium according to claim 15, the set of functions further comprising(Para.[0144] discloses storage or hard drive to execute instructions):
 determining, based on the log-on credentials a type of user (Nagaraj Fig. 6B and 6C and Para.[0109] discloses log in credentials consist of LoginID and Password. Based on the authentication, it specifies the User Role of the user. Fig. 6B displays the actions the type of User Role can do); and 
wherein receiving, from the database server, modifications for the product documentation that are associated with the organization includes: sending, to the database server, a request for modifications for the product documentation that are associated with the organization and the type of user (Nagaraj Para.[0044] discloses the user having the role of author being able to enter documentation into the template. Para.[0079] discloses the “Save” button enabling the user to retrieved the stored documentation and edit it. Therefore, it can receive modifications associated with the user having the author role in the enterprise.) ; and
 receiving, from the database server, modifications for the product documentation that are associated with the organization and the type of user (Nagaraj Para.[0079] discloses the “Save” button enabling the user to retrieved the stored documentation and edit it. Therefore, it can receive modifications associated with the user having the author role in the enterprise.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagaraj as applied to claim 4 and 11 above, and further in view of Mikko Nurmi (US 20080189608 A1) hereinafter Nurmi.
Regarding Claim 5, Nagaraj teaches The system according to claim 4.
Nagaraj does not teach
 wherein the metrics include an indication of how many times a section of the product documentation is viewed, user reviews of product documentation, or both.
However, Nurmi teaches 
wherein the metrics include an indication of how many times a section of the product documentation is viewed, user reviews of product documentation, or both (Nurmi Fig. 7 and Para.[0039] discloses a document area that displays statistical information. Element 740 discloses the number of times a portion of the document has been viewed.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nurmi’s METHOD AND APPARATUS FOR IDENTIFYING REVIEWED PORTIONS OF DOCUMENTS and Nagaraj’s Facilitating Development Of Documentation For Products Related To An Enterprise, with a motivation to keep track of which portions of the document has been read.  (Nurmi Para.[0005-0006]).

Regarding Claim 12, Nagaraj teaches The method according to claim 11.
Nagaraj does not teach
 wherein the metrics include an indication of how many times a section of the product documentation is viewed, user reviews of product documentation, or both.
However, Nurmi teaches 
wherein the metrics include an indication of how many times a section of the product documentation is viewed, user reviews of product documentation, or both (Nurmi Fig. 7 and Para.[0039] discloses a document area that displays statistical information. Element 740 discloses the number of times a portion of the document has been viewed.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nurmi’s METHOD AND APPARATUS FOR IDENTIFYING REVIEWED PORTIONS OF DOCUMENTS and Nagaraj’s Facilitating Development Of Documentation For Products Related To An Enterprise, with a motivation to keep track of which portions of the document has been read.  (Nurmi Para.[0005-0006]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA LAO whose telephone number is (571)272-3499.  The examiner can normally be reached on Monday-Friday 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIELA D REYES can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA LAO/Examiner, Art Unit 2159        
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159